IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00179-CV

GLORIA MORGAN AND CLYDE DALE MORGAN,
                                                                  Appellants
v.

AMERICAN NATIONAL CREDIT CORPORATION,
                                                                  Appellee



                           From the 413th District Court
                              Johnson County, Texas
                            Trial Court No. C200700369


                          MEMORANDUM OPINION


      The parties have filed a joint motion to dismiss this appeal. Accordingly, the

appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Pursuant to the motion, costs are

taxed against the party incurring same. Id. 42.1(d).



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed July 7, 2010
[CV06]